 Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JOSHUA MACLEOD,

                      Plaintiff,                     CASE NO. 6:19-cv-1658

vs.

VOLUSIA COUNTY, FLORIDA d/b/a
MARINE SCIENCE CENTER and
LYNEER STAFFING SOLUTIONS, LLC,
a foreign limited liability company,

                  Defendants.
________________________________/

                                         COMPLAINT

       Plaintiff, Joshua Macleod (hereafter “Macleod”) by and through his attorneys, Jill S.

Schwartz & Associates, P.A., brings this complaint against Volusia County, Florida d/b/a Marine

Science Center (hereafter “MSC”) and Lyneer Staffing Solutions, LLC (hereafter “Lyneer”)

(collectively, “Defendants”) for violations of the Fair Labor Standards Act’s (“FLSA”) overtime

requirements, and in support thereof states as follows:

                                    NATURE OF ACTION

       1.      This is an action for recovery of unpaid overtime compensation owed to Macleod

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., as amended (“FLSA”).

       2.      Macleod alleges Defendants unlawfully failed and refused to pay him overtime

pay for which he is entitled pursuant to the FLSA while working overtime during his

employment, notwithstanding that Macleod is not and has not been exempt from overtime pay.

       3.      Defendants’ practices as alleged herein violated and continue to violate the FLSA,

29 U.S.C. § 201 et seq.
 Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 2 of 6 PageID 2



                               JURISDICTION AND VENUE

        4.     Jurisdiction in this Court is proper as Macleod’s claim is brought pursuant to the

FLSA to recover unpaid overtime compensation, liquidated damages and reasonable attorney’s

fees and costs. Jurisdiction over this action is founded upon § 216(b) of the FLSA.

        5.     The acts and omissions that give rise to this action occurred in Volusia County,

Florida. Venue is therefore proper in the United States District Court for the Middle District of

Florida, Orlando Division, pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

        6.     At all times material hereto, Macleod resided in Volusia County, Florida.

        7.     Lyneer is a Delaware limited liability company that maintains its principal office

in New Jersey and conducts business in Volusia County, Florida.

        8.     MSC is a facility operated by Volusia County, Florida and is located at 100

Lighthouse Drive, Ponce Inlet, Florida 32127.

        9.     Defendants employed Plaintiff within Volusia County, Florida.

                                         COVERAGE

        10.    At all times material hereto, Lyneer employed two or more employees who

regularly were and are engaged in commerce, or worked on goods or materials that had been

moved in or produced for commerce.

        11.    Lyneer is an enterprise whose annual gross volume of sales made or business

done is not less than $500,000. 29 U.S.C. § 203(s)(1)(A)(ii).

        12.    Lyneer is subject to enterprise coverage under the Section 203(s)(1)(A) of the

FLSA.
 Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 3 of 6 PageID 3



       13.      MSC is a public agency subject to the FLSA’s coverage pursuant to Section

203(s)(1)(C).

       14.      MSC and Lyneer share the services of and exert common control over employees,

including MacLeod, and Lyneer worked in the direct interest of MSC.                   Consquently,

MSC/Lyneer qualifies as a joint employer under the FLSA.

       15.      At all times material hereto, MSC/Lyneer was Macleod’s employer, as that term

is defined under the FLSA.

                            GENERAL FACTUAL ALLEGATIONS

       16.      Starting in September 2013, Macleod was employed as a contract service worker

for Defendants and paid on an hourly basis.

       17.      Macleod worked at MSC in its bird rehabilitation unit.

       18.      During the relevant time period, Macleod’s job title was Animal Husbandry.

       19.      As part of his job duties, Macleod would care for, rehabilitate and rescue birds.

       20.      For the purposes of Macleod’s claim, the relevant time period commenced three

(3) years prior to the filing date of this Complaint and ended on December 3, 2018, when

Macleod’s employment with MSC/Lyneer terminated.

       21.      During the period of time that Plaintiff was employed by Defendants, he worked

in excess of forty (40) hours in numerous workweeks.

       22.      MSC/Lyneer was aware that Plaintiff worked in excess of forty (40) hours in

numerous workweeks.

       23.      Macleod was instructed by his supervisor, Christine Wise, to not record any

overtime hours on his timesheet because MSC/Lyneer “can’t afford it.”
 Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 4 of 6 PageID 4



       24.     When Macleod worked overtime but, at his supervisor’s direction, did not report

the hours, he received no compensation for the overtime work.

                                     COUNT I
                         FLSA CLAIMS AGAINST DEFENDANTS
                         (UNPAID OVERTIME COMPENSATION)

       25.     Plaintiff alleges and incorporate by reference paragraphs 1 through 24 herein.

       26.     At all times relevant to this complaint, Defendants were covered employers under

the FLSA.

       27.     At all times relevant to this complaint, Defendants employed Plaintiff within the

definition of the 29 U.S.C. § 203(e)(1).

       28.     The FLSA requires each covered employer such as Defendants to compensate all

non-exempt employees at a rate of not less than one-and-one-half the regular rate of pay for work

performed in excess of forty (40) hours in a work week.

       29.     Plaintiff was not exempt from the right to receive overtime pay under the FLSA at

any time during his employment with Defendants.

       30.     Plaintiff is entitled to be paid overtime compensation for all overtime hours

worked.

       31.     At all times relevant to this complaint, Defendants failed and refused to pay

Plaintiff overtime premiums for his hours worked in excess of forty (40) hours per week.

       32.     As a result of Defendants’ failure to compensate Plaintiff at a rate not less than

one-half times the regular rate of pay for work performed in excess of forty (40) hours in a work

week, Defendants violated the FLSA, 29 U.S.C. §§ 201 et. seq., including 29 U.S.C. § 207(a)(1).
 Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 5 of 6 PageID 5



        33.      Defendants’ conduct as alleged herein constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a), thereby extending the statute of limitations from two

years to three years.

        34.      Through the conduct as alleged herein, Defendants failed to act in good faith with

respect to Plaintiff.

        35.      Plaintiff is entitled to damages in the amount of his unpaid overtime

compensation, plus an equal amount as liquidated damages as provided by the FLSA, 29 U.S.C.

§ 216(b) and other such legal and equitable relief as the Court deems just and proper.

        36.      Plaintiff requests recovery of his attorneys’ fees and costs associated with his

claims as provided by 29 U.S.C. § 216(b).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests the following relief:

              A. A declaratory judgment that the practices complained of herein are unlawful

                 under 29 U.S.C. § 201 et seq.;

              B. An award of damages including liquidated damages to be paid by Defendants;

              C. Attorneys’ fees and costs; and

              D. Any other relief that this Court deems just.

Date: August 23, 2019
                                              Respectfully submitted,

                                              s/ David H. Spalter, Esq.
                                              David H. Spalter, Esquire
                                              Florida Bar No. 966347
                                              Jill S. Schwartz, Esquire
                                              Florida Bar No. 523021
                                              JILL S. SCHWARTZ & ASSOCIATES, P.A.
                                              655 W. Morse Blvd., Suite 212
                                              Winter Park, Florida 32789
                                              Telephone: (407) 647-8911
Case 6:19-cv-01658-WWB-LRH Document 1 Filed 08/23/19 Page 6 of 6 PageID 6



                                Facsimile: (407) 628-4994
                                E-mail: jschwartz@schwartzlawfirm.net
                                E-mail: dspalter@schwartzlawfirm.net
                                Secondary E-mail: jtacktill@schwartzlawfirm.net
                                Secondary E-mail: docketing@schwartzlawfirm.net

                                Attorneys for Plaintiff
